        Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 1 of 25




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 TOBIAS LATHAM,                                            No. 19-CV-     lf 5 /
        Plaintzff,
 V.


 WEYERHAEUSER COMPANY and PHILLIP
 RISSMILLER,

        Defendants.


                         DEFENDANTS' NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT pursuant to 28 C.S.C. §§ 1441 and 1446, Defendants

Weyerhaeuser Company and Phillip Rissmiller hereby remove this action from the Philadelphia

County Court of Common Pleas to the United States District Court for the Eastern District of

Pennsylvania. In support of this Notice of Removal, Defendants aver as follows:

I.     PROCEDURAL HISTORY AND PLAINTIFF'S ALLEGATIONS

       A.      The Original Complaint

       1.      On August 8, 2018, Plaintiff Tobias Latham filed a civil complaint in the

Philadelphia County Court of Common Pleas against Defendant Weyerhaeuser Company.

captioned Tobias Latham v. Weyerhaeuser Company, Case ID 180800386, August Term 2018

(hereafter, "the Original Complaint").

       2.      Plaintiff Latham served the Original Complaint on Defendant Weyerhaeuser

Company on August 27, 2018.

       3.      On September 24, 2018, Weyerhaeuser removed the Original Complaint to this

Court, under docket number 18-cv-4093-GJP.
        Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 2 of 25




       4.      The Original Complaint alleged a single cause of action based on negligence

related to an incident at Weyerhaeuser's Northampton County, Pennsylvania facility on August

28, 2017. See Notice of Removal, J 8-cv-4093, Doc. I at~~ 3-4 (E.D. Pa. Sept. 24, 2018).

       5.      Before Weyerhaeuser answered the Original Complaint, Plaintiff Latham

dismissed it on September 30, 2018 by way of notice of voluntary dismissal. See ~otice, l 8-cv-

4093, Doc. 3 (E.D. Pa. Sept. 30, 2018).

       6.      The Hon. Gerald Pappert completed dismissal of the case by Order dated October

3, 2018. See Order, 18-cv-4093, Doc. 4 (E.D. Pa. Oct. 3, 2018).

       B.      The New Complaint

       7.      On December 26, 2018, Plaintiff Latham filed a new complaint against

Weyerhaeuser, as well as against new-defendant Phillip Rissmiller, in the Co.urt of Common

Pleas of Philadelphia County, captioned Tobws Latham v. Weyerhaeuser Company and Ph1ll1p

Rzssmiller, Case ID I 81202843, December Term 2018 (Exhibit A) (hereafter, the "New

Complaint").

       8.      Plaintiff Latham served the New Complaint on Defendant Weyerhaeuser

Company on January 14, 2019, which was Defendant Weyerhaeuser's first receipt of a copy of

the New Complaint.

       9.      Plaintiff Latham has not yet served the New Complaint on Defendant Rissmiller.

       10.     The undersigned counsel represents both Defendants in this matter, and on

January 30, 2019, counsel agreed to accept service of the :'Jew Complaint on behalf of Defendant

Rissmiller. Plaintiff Latham has not yet formally served the Complaint on counsel.

       11.     The New Complaint, as with the Original Complaint, concerns claims arising out

of an incident at Weyerhaeuser's Northampton County, Pennsylvania facility.



                                               2
        Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 3 of 25




       12.     In general, Plaintiff alleges that on or about August 28, 2017, he was working at

Defendant Weyerhaeuser Company's distribution center in Easton, Pennsylvania. See Comp!.

~., 8, 12 (all references to the "Campi." are to the New Complaint, attached as Exhibit A).

       13.     Plaintiff Latham alleges that on that date a load of lumber being carried on a

forklift, driven by Defendant Rissmiller, an employee of Weyerhaeuser, broke free and landed on

Plaintiff, "striking him in the head, neck, back and leg." See Comp!.~., 15-16.

       14.     As a result of this incident, Plaintiff Latham alleges he has "suffered serious,

severe, permanent and disabling injuries[.]" See Comp!. 11 27.

       15.     He alleges these injuries are the result of negligence by Weyerhaeuser Company

and Phillip Rissmiller. See Comp!. ,;, 30-51.

II.    GROUNDS FOR REMOVAL

       16.     This Court has subject matter jurisdiction over this matter, and the ;\Jew

Complaint could have been originally commenced in this Court, based on diversity of citizenship

under 28 U.S.C. § 1332, because the parties are citizens of different states and the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

       A.      Citizenship

        17.    As to citizenship, Plaintiff Latham avers that he resides at 1111 East 3rd Street,

Bethlehem, Pennsylvania 18015 and that he is a citizen of Pennsylvania. See Comp!. _. 1.

       18.     As correctly averred in the New Complaint, Defendant Weyerhaeuser Company is

a corporation organized under the laws of the State of Washington. See Comp!.~ 2.

        19.    The citizenship of a corporation for diversity jurisdiction purposes is based on the

state of its incorporation and where it has its principal place of business. 28 C.S.C. § 1332(c)(l).




                                                  3
         Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 4 of 25




         20.      The Supreme Court has interpreted "principal place of business" to mean "the

place where the corporation's high level officers direct, control, and coordinate the corporation's

activities." Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010).

         21.      Defendant Weyerhaeuser has its principal place at 220 Occidental A venue South,

Seattle, Washington 98104.

         22.      The foregoing address in the State of Washington is the place where

Weyerhaeuser Company's high level officers-including the President and CEO, Chief Financial

Officer, Chief Administration Officer, General Counsel and Corporate Secretary, and all Senior

Vice Presidents-direct, control, and coordinate Weyerhaeuser's nationwide business, including

its business in Pennsylvania.

         23.      While Weyerhaeuser Company has a place of business at 4225 East Braden

Boulevard, Easton, Pennsylvania 18040, as alleged in the New Complaint, see Comp!.        ~   2, its

prznc1pal place of business is in Washington.

         24.      Therefore, Defendant Weyerhaeuser Company is a citizen of the State of

Washington and 1s not a citizen of Pennsylvania.

         25.      Next, while the New Complaint alleges Defendant Rissmiller resides at 613-A

Oakwood Street, Easton, PA 18045, and further alleges he is a citizen of Pennsylvania, see

Comp!.   ~   5, that is not correct.

         26.      In fact, Defendant Rissmiller resides at 147 Summit Avenue, Phillipsburg, New

Jersey 08865, which is his domicile, and which has been his domicile since before the ~ew

Complaint was filed on December 26, 2018. (A declaration stating Defendant Rissmiller's

domicile and citizenship is attached hereto as Exhibit B, and is incorporated by reference.)




                                                  4
           Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 5 of 25




           27.    Defendant Rissmiller is a citizen of ;\;ew Jersey and is not a citizen of

Pennsylvania.

           28.    Because Plaintiff is a citizen of Pennsylvania and Defendants are citizens of

Washington and New Jersey respectively, complete diversity of citizenship exists between the

parties.

           B.     Amount in Controversy

           29.    As to the amount in controversy, a notice of removal may assert the amount in

controversy if, among other things, the initial pleading seeks "a money judgment, but the State

practice either does not permit demand for a specific sum or permits recovery of damages in

excess of the amount demanded[.]" 28 U.S.C. § 1446(c)(2)(A)(ii).

           30.    Under Pennsylvania law, a plaintiff demanding relief for unliquidated damages is

not permitted to demand a specific sum. See Pa.R.C.P. ;\Jo. 1021 (b ).

           31.    A notice ofremoval "need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold." Dart Cherokee Basin Operating Co, LLC v.

Owens, 135 S. Ct. 547, 554 (2014).

           32.    Here, Plaintiff Latham readily avers that his damages at least exceed $50,000. See

Comp!. WHEREFORE clauses of 11 32, 44, 51.

           33.    Next, Plaintiffs averments indicate his damages are likely to be significant

because his alleged injuries are "serious, severe, permanent and disabling[.]" See Campi.~ 27.

           34.    In fact, he avers a lengthy list of conditions and injuries from which he suffers,

some still requiring ongoing treatment, which conditions and injuries will, if proven at trial, lead

to damages in excess of $75,000:

           multiple abrasions, contusions and lacerations; muscle sprain and/or strain of his
           neck, shoulder and back requiring injections; conscious pain and suffering;


                                                    5
          Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 6 of 25




        constant and chronic pain in his neck, shoulder and back; other orthopedic and/or
        muscular injuries, the full extent of which is yet to be determined and some or all
        of which may be permanent in nature; stress and anxiety; depression, despair,
        despondency, and mental and emotional pain and suffering; loss of life's
        pleasures, past, present and future, loss of earnings and wages and loss of earnings
        capacity, past, present and future; hospital, medical and rehabilitation expenses
        past, present and future, including medical equipment, supplies and/or other
        medical care and treatment; other psychological, psychiatric and neurological
        injuries, the full extent of which is yet to be determined and some or all of which
        may be permanent in nature.

See Compl.      ~   27.

          35.        Therefore, the amount in controversy, based on the serious and permanent nature

of the injuries alleged by Plaintiff in the :\'ew Complaint, is in excess of $75,000, exclusive of

interest and costs.

          36.        For each of the foregoing reasons, this Court has jurisdiction under 28 U.S.C.

§ 1332.

III.      THE PROCEDURAL REQUIREMENTS FOR REMOVAL HA VE BEEN
          SATISFIED

          37.        All of the other procedural requirements for removal to this Court have been

satisfied.

          38.        First, neither Defendant in this action is a citizen of the state in which this action

is brought: as set forth above, Defendant Weyerhaeuser is a citizen of Washington and

Defendant Rissmiller is a citizen of New Jersey. See 28 C.S.C. § 144l(b)(2).

          39.        Second, this action is being removed within 30 days after receipt by Defendant

Weyerhaeuser Company on January 14, 2019, through service, ofa copy of the initial pleading

setting forth the claim for relief upon which such action or proceeding is based; and is being

removed even before service of the Complaint on Defendant Rissmiller has occurred. See

28 U.S.C. § I446(b)(l), (b)(2)(B).



                                                        6
        Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 7 of 25




       40.        Third, both Defendants, Weyerhaeuser Company and Phillip Rissmiller, consent

to this removal. See 28 C.S.C. § 1446(b)(2)(A).

       41.        Fourth, the action was initially filed on December 26, 2018, thus the present

removal is within one-year of the commencement of the action. See 28 U.S.C. § 1446(c)(l).

       42.        Fifth, removal to the District Court for the Eastern District of Pennsylvania is

proper because it is the district court that embraces Philadelphia County, where the action was

originally commenced. See 28 U.S.C. § 144l(a).

       43.        After filing this Notice of Removal, Defendants will promptly serve written notice

of this Notice of Removal on counsel for the adverse party and file the same with the

Prothonotary of the Philadelphia County Court of Common Pleas in accordance with 28 U.S.C.

§ 1446(d).

       44.        True and correct copies of all process, pleadings, and orders served on the

Defendants in the action pending in the Philadelphia County Court of Common Pleas are

attached hereto as Exhibit A.

IV.     NON-WAIVER OF DEFENSES

        52.       By removing this action from the Philadelphia County Court of Common Pleas,

Defendants do not waive any defenses available to them, including, but not limited to,

Defendants' complete immunity from suit under the Workers' Compensation Act, see 77 P.S.

§§ 72, 481 (a).

       45.        By removing this action from the Philadelphia County Court of Common Pleas,

Defendants do not admit any of the allegations in Plaintiffs complaint, other than the allegation

about Defendant Weyerhaeuser's state of incorporation.




                                                    7
       Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 8 of 25




       WHEREFORE, Defendants remove the above-captioned action from the Philadelphia

County Court of Common Pleas to the United States District Court for the Eastern District of

Pennsylvania.




Dated: January 31, 2019


                                            Three Logan Square
                                            I 71 7 Arch Street, 5th Floor
                                            Philadelphia, PA 19103
                                            Ph: (267) 443-4114
                                            Fax: (215) 568-0140
                                            Email: jvoss@kleinbard.com

                                            Attorney for Defendants




                                               8
Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 9 of 25




 EXHIBIT A
                            Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 10 of 25

           Gourt of Common Pleas of Philadelphia County
                         Trial Division
                        Civil Cover Sheet
I PLAINTIFF'S NAME                                                                 DEFENDANT'S NAME
     TOBIAS LATHAM                                                                   WEYERHAEUSER COMPANY
                                                                               I

    PLAINTIFF'S ADDRESS                                                       -:-DEFENDANT'S ADDRESS
     1111 EAST 3RD STREET                                                            4225 BRADEN BOULEVARD EAST
     BETHLEHEM PA 18015                                                              EASTON PA 18040

-PLAINTIFF'S
  - - -NAME  - - - - - - - - - -----·-                -
                                                                               ' DEFENDANT'S NAME
                                                                                                                                               -   ---- ------·
                                                                               I     PHILLIP RISSMILLER
                                                                               '             -------------------·--·---,
    PLAINTIFF''S ADDRl:SS                                                          DEFENDANT'S ADDRESS
                                                                                     613-A OAKWOOD STREET
                                                                                     EASTON PA 18045

L
I PLAINTIFF'S NAME                                                                 DEFENDANT'S NAME

i'
;

I
I PLAINTIFF'S ADDRESS                                                              DEFENDANT'S ADDRESS




I_. TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS      COMM,ENCEMENT OF ACTION
                                                                      , i@:¢oinplamt                     ,   D   Petition Action                          D       Notice of Appeal
                    1
                                                                     ~ \tfi:~.rit'Jr
                                                                             , .,,. ... -,.' •,
                                                                                                Summona1~D
                                                                                                     ~::,.f ~~~~;,-:.....:· -
                                                                                                                              Transfer From Other Jurisdictions




    STATUTORY BASIS FOR CAUSE OF ACTION



                                                                                                                                                                   -------1
    RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)
                                                                                   At.eD                                              IS CASE SUBJECT TO
                                                                                                                                      COORDINATION ORDER?
                                                                         PROPROTHY                                                                YES                   NO


                                                                     DEC 26 2018
                                                                          M.BRYANT
( TO THE PROTHONOTARY:
' Kindly enter my appearance on behalf of Plaintiff7Petitioner/Appellant: _T_O_B_I_A_S_L_A_T_H_AM_
I Papers may be served at the address set forth below.
I
1---- -- - - -              - - - - - - - - - - - - - - · - - - ---
1 NAME OF PLAINTIFPS/PETITIONER'S/APPeLLANT'S ATTORNEY                        i    ADDRESS
                                                                                                                                           ---~
I     ROBERT J. MONGELUZZI                                                    i ONE ~!BERTY PLACE 52ND
                                                                                1650 MARKET ST.
                                                                                                                                                FLOOR
                                                                                                                                                                                       II
I   PHONE N.UMBER           ------,-1-FAX_N_U_M_B_E_R_ _ __
                                                                                PHILADELPHIA PA 19103
                                                                              i
,_c_21_s_>_4_9_6_-_82_8_2_ _ _~~(2_1_s_) 4 ~6-09 9 ~- _ _ _
    SUPREME COURT IDENTIFICATION NO.
      36283
                                                                             i     E-MAIL ADDRESS
                                                                                    VSmith@smbb.com
                                                                                                                                               - - - - - - - - - ---1
                                                                                                                                                                                       I
                                                                                                                                                                                       I




                                                                                                                                                                                     ~
                            --------------
    SIGNATURE OF FILING ATTORNEY OR PARTY                                     ' CATE SUBMITTED



l     ROBERT MONGELUZZI                                   ______J_                  Wednesday, December 26, 2018, 10:58 am
                                                                                                                                                                                     __,
                                                     FINAL COPY (Approved by the Prothonotary Clerk)
          Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 11 of 25




SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
BY: ROBERT J. MONGELUZZI/JEFFREY P. GOODMAN/
SAMUEL B. DORDICK
IDENTIFICATION NO: 36283/309433/32264 7
1650 MARKET STREET                             ATTORNEYS FOR PLAINTIFF
52NDFLOOR
PHILADELPHIA, PENNSYLVANIA 19103
 21 496-8282
  OBIAS LATHAM                           HILADELPHIA COUNTY
1111 East 3rd Street                    COURT OF COMMON PLEAS
Bethlehem, PA 18015
                                        DECEMBER TERM, 2018
                            Plaintiff
         vs.                                                                          No.:

      EYERHAEUSER COl\fi>ANY                                                                RY OF 12 DEMANDED
 225 Braden Blvd. E.                                                                      ms IS NOT AN ARBITRATION
Easton, PA 18040                                                                      MATTER

    nd
~
·PHILLIP RISSMILLER
  13-A Oak.wood Street
  aston, PA 18045

                                Defendants


                                                      COMPLAINT- CIVIL ACTION
                                     "NOTICE                                                                                       "AVISO
    ''You have been s~d in court If you wish to defend aialnst the claims set forth              "Le ban demandado en corte. Si 11stcd quicre defenderse contri las dcmandas
,n the followina paces. you must take action within twenty (20) days after this               nombr1das en las ptginas siguientcs, ~ene vciote (20) dias, a partir de recibir est,
complaint ind notice ,re served, by entering a wrinen appearance personally or by             dem1nd1 y ta notification para entablar personalmente o por un abogado una
an attorney and lilina in writing WJlh the court your defenses or obJections to !he           compmccncia cscrita y tamblcn para entablar con la corte en forma Citrita sus defensas
claims m forth against you. You tre warned that if you fail to do so the case may             y objeciones alas dcmandu contra ustcd. Sea ,visado que si usted no ~ deficnde, el
proceed without you and a judgment may be entered against you by the court                    caso pucde coaiinuar sin usted y 11 cor1e pucde incorpom un juicio contra usted sin
without further notice for uy money claimed in the complaint or for any other                 previo aviso pari conscguir el d1nero dcmandado en el pleito o para conseguir culquier
claim or reliefregue;ted by the plaintiff You may lose money or property or other             otra dcmanda o alivio solicitados por el demandante. Usted puede perder dinero o
rights impollanl 10 you.                                                                      prop1edad u oiros derechos importantes par1 usted.

                                                                                               USTED DEBE LLEVAR ESTE DOCUMENTO A SU ABOGADO
      "YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCB.                                 INMEDIATAMENTE. SI USTEO NO TIENE ABOGADO (0 NO TIENE DINERO
      IF YOU DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO                                SOFICIENTE PARA PARGAR A ON ABOGADO], VAYA EN PERSONA O LL~.ME
      TO OR TELEPHONE THE OFFICE SET FORTH BELOW TO FIND OUT                              POR TELEFONO LA OFICINA NOMBRADA ABAJO PARA AVERIGUAR DONDE SE
      WHERE YOU CAN GET LEGAL HELP.                                                       POEDE CONSEGOIR ASSISTENCIA LEGAL. ESTA OFlC!NA PUEDE
                                                                                          PROPORCIONARLE LA lNFORMACION SOBRE CONTRATAR A UN ABOGADO.
    THIS OFFICE CJ>.N PROVIDE YOU WITH INFORMATION ABOUT
HIRING A LAWYER,                                                                             SI OSTED NO TIENE D1NERO SOFICIENTE PARA PAGAR A UN ABOGADO,
 IF  YOU CANNOT AFFORD TO HIRE A LAWYER, 'l'IIIS OFFICE MAY                               ESTA OFICINA POEOE PROPORCIONARLE INFORMACION 50BRE AGENCIAS
BE ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES                                    QUE OFRECEN SERV!CIOS LEGALES A P£RS0NAS gt/£ CUMPLEN LOS
TP.AT ~!AY OFF&~ LEGAL SERVICES TO ELIG!ELE PERSONS AT A                                  l\EQUIS1TOS PARA UN HONO~R!O REDOCIDO O NINGUN l!ONOAAR!O.
REDUCED FEE OR NO FEE,
                                                                                                      ASSCCIACION DE LICENDIADOS DE FILADELFIA
               PHILADELPHIA BAR ASSOCIATION                                                           SERV!CO DE J\EFERENCA E INFORMACION LEGAL
               l.llWY~R REfBRRAL and INFORMATION SERVICE                                              One Reading Center
                                                                                                      Filadelfia, Pennsylvania 19101

                                                                                      1


                                                                                                                                                              Case ID: 18120284
     Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 12 of 25




        One Reading Center                                Telefono: [215) 238-1701"
        Philadelphia, Pennsylvania 19107
        (215) 238-1701"




       1.      Plaintiff, Tobias Latham, is an adult individual and citizen of the Commonwealth

of Pennsylvania, residing at 1111 East 3rd Street, Bethlehem, PA 18015.

       2.      Defendant, Weyerhaeuser Company (hereinafter referred to as "Weyerhaeuser'')

is a corporation or other business entity organized and existing under the laws of the State of

Washington, with a place of business located at 4225 Braden Blvd. E., Easton, PA 18040.

       3.      At all times relevant hereto, Defendant, Weyerhaeuser, was acting by and through

its agents, servants and/or employees who were acting within the course and scope of their

agency, service and/or employment with Defendant Weyerhaeuser.

       4.      At all times relevant hereto, Defendant, Weyerhaeuser, purposely established

significant contacts in Pennsylvania, has carried out and continues to carry our substantial,

continuous and systematic business activities in Pennsylvania and regularly conducts business in

Philadelphia County.

       5.      Defendant, Phillip Rissmiller (hereinafter Defendant "Rissmiller") is an adult

individual and citizen of the Commonwealth of Pennsylvania, residing at 613-A Oakwood Street,

Easton, PA 18045.

       6.      At all times relevant hereto, Defendant Rissmiller was acting as an agent, servant

and/or employee of Defendant Weyerhaeuser and was at all times relevant hereto acting within

the course and scope of his employment with Defendant Weyerhaeuser.

       7.      On or about August 28, 2017, Plaintiff was employed by Allegis Group and/or its

wholly owned subsidiary, Aerotek, Inc. (hereinafter collectively referred to as "Aerotek"), a

temporary staffing agency.

                                               2


                                                                                          Case ID: 18120284
      Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 13 of 25




        8.      Prior to August 28, 2017, Aerotek, placed Plaintiff, Tobias Latham, at Defendant

Wcyerhaeuscr's distribution facility, located at 4225 Braden Blvd. E., Easton, PA 18040 (the

''Facility") as a laborer.

        9.      The Facility consists of an indoor portion and an outdoor portion.

        10.     At the outdoor portion of the Facility, lumber materials, including logs, are

arranged into rows and/or aisles to allow workers, forklifts and/or other machinery to travel

between the rows of lumber materials.

        11.     An overhead screenshot of Defendant's Facility showing the rows and/or aisles of

lumber is below:




        12.     On August 28, 2017, at approximately 7:20 a.m., Plaintiff was banding together

lumber material at or near cutting blocks 55 and 56, located in the outside yard area of the

Facility.




                                                3


                                                                                         Case ID:   18120284
      Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 14 of 25




        13.    While banding together the lumber material and preparing it for transportation, a

forklift carrying 48 ft. long pieces of lumber banded together by plastic straps, approached

Plaintiff from behind.

        14.    Upon information and belief, the aforementioned forklift was operated by

Weyerhaeuser employee, Defendant Rissmiller.

       15.     As the forklift approached Plaintiff from behind, Defendant Rissmiller

negligently, grossly negligently, carelessly and/or recklessly smashed his forklift into a large log

that was left in one of the aisles, violently jolting the 48 ft. long pieces of lumber the forklift was

carrying.

        16.    As a result of the sudden jolt, the lumber the forklift was carrying snapped free of

the plastic straps banding it together and crashed down upon Plaintiff, striking him in the head,

neck, back and leg.

       17.     Defendant Weyerhaeuser had a duty to ensure that all workers on site were

provided with a safe work environment.

       18.     Defendant Weyerhaeuser had a duty to ensure that the aisles between the rows of

lumber were free and clear from any dangerous hazard and/or condition.

       19.     Defendant Weyerhaeuser had a duty to ensure that equipment being operated at

the Facility, including fork.lifts, was being operated in a safe manner.

       20.     Defendant Weyerhaeuser had a duty to ensure that the aisles between the rows of

lumber were free and clear of any and all obstructions.

       21.     Defendant Weyerhaeuser had a duty to ensure that lumber being transported

around and/or throughout the Facility was done so safely.

       22.     Defendant Weyerhaeuser breached these aforementioned duties.



                                                  4


                                                                                                Case ID: 18120284
      Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 15 of 25




        23.     Defendant Rissmiller had a duty to operate his forklift safely.

        24.     Defendant Rissmiller had a duty to ensure that other workers at the facility were

not exposed to unreasonable hazards through the operation of his forklift.

        25.     Defendant Rissmiller had a duty to avoid smashing into any and all obstructions

with his forklift.

        26.     Defendant Rissmiller breached these aforementioned duties.

        27.     As a direct and proximate result of the negligence, carelessness and/or other

liability-producing conduct of Defendants, Plaintiff, Tobias Latham, suffered serious, severe,

permanent and disabling injuries including but not limited to: multiple abrasions, contusions and

lacerations; muscle sprain and/or strain of his neck, shoulder and back requiring injections;

conscious pain and suffering; constant and chronic pain in his neck, shoulder and back; other

orthopedic and/or muscular injuries, the full extent of which is yet to be determined and some or

all of which may be permanent in nature; stress and anxiety; depression, despair, despondency,

and mental and emotional pain and suffering; loss of life's pleasures, past, present and future,

loss of earnings and wages and loss of earnings capacity, past, present and future; hospital,

medical and rehabilitation expenses past, present and future, including medical equipment,

supplies and/or other medical care and treatment; other psychological, psychiatric and

neurological injuries, the full extent of which is yet to be determined and some or all of which

may be permanent in nature.

                a.     As a direct and proximate result of the conduct of Defendant, Plaintiff,

                       Tobias Latham, has in the past required, continues to require and may in

                       the future require, medical treatment and care, and has in the past,

                       continues presently and may in the future incur the cost of medicines,



                                                 5


                                                                                          Case ID: 18120284
      Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 16 of 25




                      medical care, hospitalizations, treatment, future operations, testing, and

                      rehabilitation and attempts to alleviate and/or cure his condition.

              b.      As a direct and proximate result of the conduct of Defendant, Plaintiff,

                      Tobias Latham, has in the past and continues to suffer pain, disfigurement,

                      scarring,   loss    of   independence,      mental    anguish,   humiliation,

                      embarrassment, fear, loss of well-being, inability to enjoy the normal

                      pleasures of life, and restrictions on his ability to engage in normal

                      activities and pleasures of life, and other intangible losses.

              c.      As a direct and proximate result of the conduct of Defendant, Plaintiff,

                      Tobias Latham, has been prevented and will be prevented in the future

                      from performing his usual duties, activities, occupations and avocations

                      and has suffered a loss of earning and a loss of earning capacity.

       28.    The injuries suffered by Plaintiff were the direct and proximate result of the

negligence carelessness and/or other liability·producing conduct of Defendant herein and in no

way were contributed to by Plaintiff.

       29.    Defendant, Weyerhaeuser Company, is responsible for this accident and the

injuries and damages suffered by Plaintiff, Tobias Latham.

                                  COUNT I - NEGLIGENCE

                   TOBIAS LATHAM v. WEYERHAEUSER COMPANY

       30.    Plaintiff hereby incorporates by reference all preceding paragraphs of this

Complaint the same as though fully set forth herein.

       31.    Defendant Weyerhaeuser had an unquestionable duty to provide Plaintiff with a

safe place in which to work.



                                                 6



                                                                                             Case ID:   18120284
      Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 17 of 25




       32.     Defendant Weyerhaeuser had an unquestionable duty to ensure that the rows

and/or aisles were free and clear of any and all dangerous hazards and/or obstructions.

       33.     Defendant Weyerhaeuser had an unquestionable duty to ensure that heavy

equipment, including forklifts, operated by its servants, agents, workmen and/or employees was

operated in a safe manner.

       34.     Defendant Weyerhaeuser had an unquestionable duty to ensure that lumber being

transported around and/or throughout the Facility was done so safely.

       35.     Defendant Weyerhaeuser breached these aforementioned duties.

       36.     Defendant, by and through its agents, servants, worlanen and/or employees

breached its duties by engaging in negligent and careless conduct, including, but not limited to:

               a.     Failing to maintain a safe Facility and worksite;
               b.     Failing to provide Plaintiff, Tobias Latham, with a safe place in which to
                      work;
               c.     Failing to ensure that all rows and/or aisles were free and clear of any and
                      all unreasonable hazards;
               d.     Allowing a log, piece of lumber and/or other obstruction to exist in the
                      rows and/or aisles where Plaintiff was working;
               e.     Failing to properly train its agents and/or employees in the proper and safe
                      operation of heavy equipment, including forklifts;
               f.     Failing to maintain safe control over the forklift;
               g.     Failing to operate the forklift in a safe manner;
              h.      Failing to give due consideration to the hazards then and there existing at
                      the Facility during the operation of the forklift;
              1.      Failing to warn Plaintiff of the presence and proximity of the forklift;
              j.      Driving the forklift into obstacles and/or obstructions in the aisles between
                      the rows oflumber;
              k.      Failing to ensure that the lumber being carried by the forklift was
                      properly, adequately and safely bound and/or secured;
               l.     Failing to ensure that the aisles between the rows of lumber at the Facility
                      were freo and clear of any and all obstacles, obstructions and/or hazards;



                                                  7


                                                                                             Case ID:   18120284
      Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 18 of 25




                m.     Smashing and/or otherwise colliding into a log and/or other obstruction in
                       an aisle between the rows oflumber at the Facility;
               n.      Failing to prevent the lumber being transported by the forklift from falling
                       from the forklift;
               o.      Failing to ensure that lumber was transported throughout the Facility in a
                       safe manner;
                p.     Failing to ensure that all lumber being transported was properly and
                       adequately bound together;
               q.      Failing to use reasonable and prudent care to keep the Facility in a safe
                       condition;
               r.       Failing to properly train its employees to recognize unsafe conditions at
                       the Facility;
               s.      Failing to adequately instruct and/or train its employees as to the proper
                       maintenance, care and control of the Facility, specifically the rows and/or
                       aisles;
               t.      Failing to warn persons working at the Facility, including Plaintiff, of the
                       defective and dangerous existing at the Facility at the time of the accident;
               u.      Failing to exercise due care under the circumstances;
               v.      Failing to adopt, enact, develop, employ, promulgate and/or enforce
                       proper and necessary policies, plans, programs and/or procedures designed
                       to ensure the safety of the people working at the Facility, including
                       Plaintiff;
               w.      Failing to adopt, enact, develop, employ, promulgate and/or enforce
                       proper and necessary policies, plans, programs and/or procedures designed
                       to ensure that all rows and/or aisles were free and clear of any and all
                       unreasonable and dangerous hazards;
               x.      Being otheiwise negligent under the circumstances;
               y.      Breaching its duties under the Restatement (Second) of Torts.


       37.     As a direct and proximate result of the Defendant's negligence and carelessness,

by and through its agents, servants, worlanen and/or employees, Plaintiff sustained the painful

and permanent injuries as set forth hereinabove.

       38.     Defendant's actions and/or inactions were substantial factors and/or factual causes

and/or increased the risk of harm to Plaintiff.




                                                   8


                                                                                             Case ID: 18120284
      Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 19 of 25




       WHEREFORE, Plaintiff, Tobias Latham, demands judgment against Defendant,

Weyerhaeuser Company, a sum in excess of $50,000.00 in compensatory damages and delay

damages pursuant to Pa.R.C.P. 238, interest and allowable costs of suit and brings this action to

recover same.

                                  COUNT II- NEGLIGENCE

                        TOBIAS LATHAM v. PJIIl.,LIP RISSMILLER

       39.      Plaintiff hereby incorporates by reference all preceding paragraphs of this

Complaint the same as though fully set forth herein.

       40.      Defendant Rissmiller had an unquestionable duty to operate his fork.lift safely.

       41.      Defendant Rissrniller had an unquestionable duty to avoid smashing and/or

colliding into obstructions and/or obstacles in aisles between the rows oflumber.

       42.      Defendant, by and through its agents, servants, workmen and/or employees

breached its duties by engaging in negligent and careless conduct, including, but not limited to:

                a.     Failing to maintain control over the forklift;
                b.     Operating the forklift in a dangerous manner;
                c.     Failing to ensure that he did not run the forklift into obstacles and/or
                       obstructions in the aisles between the rows of lumber;
                d.     Failing to warn Plaintiff of his presence;
                e.     Failing to ensure that the hunber he was transporting on his fork.lift was
                       adequately and properly secured;
                f.     Failing to ensure that there were no obstacles and/or obstructions in the
                       aisles between the rows oflumber;
                g.     Smashing and/or otherwise colliding into a log and/or obstruction in an
                       aisle between the row oflumber;
       43.      As a direct and proximate result of the Defendant's negligence and carelessness,

Plaintiff sustained the painful and pennanent injuries as set forth hereinabove.




                                                 9


                                                                                             Case ID:   18120284
      Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 20 of 25




       44.     Defendant's actions and/or inactions were substantial factors and/or factual causes

and/or increased the risk of harm to Plaintiff.

       WHEREFORE, Plaintiff, Tobias Latham, demands judgment against Defendant, Phillip

Rissmiller, a sum in excess of $50,000.00 in compensatory damages and delay damages pursuant

to Pa.R.C.P. 238, interest and allowable costs of suit and brings this action to recover same.



  COUNT ID-RESPONDEAT SUPERIOR, VICARIOUS LIABILITY, AND AGENCY

   TOBIAS LATHAM v. PHILLIP RISSMILLER and WEYERHAEUSER COMPANY

       45.     Plaintiff hereby incorporates by reference all preceding paragraphs of this

Complaint the same as though fully set forth herein.

       46.     At all times relevant hereto, Defendant Rissmiller was an employee, agent,

ostensible agent, servant, and/or worker of Defendant, Weyerhaeuser.

       47.     At the time of the accident, Defendant Rissmiller was acting within the course and

scope of his employment and/or agency with Defendant Weyerhaeuser.

       48.     Defendant, Weyerhaeuser, is vicariously liable as employers and/or principals of

Defendant Rissmiller, for the injuries, resulting losses and expenses of the Plaintiff, Tobias

Latham, for which claim is made, under theories of vicarious liability and agency, and/or under

the doctrine of respondeat superior.

       49.     The conduct of these Defendants caused and contributed to the aforesaid accident,

and plaintiffs injuries and damages described, at length, herein.

       50.     As a direct and proximate result of Defendants' negligence, carelessness,

recklessness, and/or other liability producing conduct, Plaintiff sustained painful and pennanent

mjuries and damages, as previously discussed.



                                                  10


                                                                                             Case ID: 18120284
     Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 21 of 25




       51.     Defendants are jointly and severally liable for Mr. Latham's injuries and

damages.

       WHEREFORE, Plaintiff, Tobias Latham, demands judgment against Defendants,

Weyerhaeuser Company and Phillip Rissmiller, jointly and severally, a sum in excess of

$50,000.00 in compensatory damages and delay damages pursuant to Pa.R.C.P. 238, interest and

allowable costs of suit and brings this action to recover same.


                      SALTZ, MONGELUZZI, BARRETT & BENDESKY,
                      P.C.
                      By: s/ Robert J. Monge/uzzi

                               ROBERT J. MONGELUZZI
                               JEFFREY P. GOODMAN
                               SAMUEL B. DORDICK
                               Attorneys for Plaintiff, Tobias Latham


Dated: December 26, 2018




                                                11


                                                                                     Case ID:   18120284
      Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 22 of 25




                                          VERIFICATION



       I, Tobias Latham, hereby verify that the facts set forth in the within Complaint are true and

correct to the best of my knowledge, information and belief. This Verification is made subject to

the penalties of the 18 Pa. C.S. § 4904, relating to unswom falsification to authorities.
            12/20/2018
DATED:-----




                                                  12


                                                                                             Case ID:   1s1202s4
Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 23 of 25




 EXHIBITB
           Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 24 of 25




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 TOBIAS LA THAM,                                               No.   19-CV-___,_Lj_~---=--1__
            Plaintiff,
 v.

 WEYERHAEUSER COMP ANY and PHILLIP
 RISSMILLER,

            Defendants.


                                             DECLARATION

           I, Phillip Rissmiller, declare as follows:

           I.      I am a Defendant in the above-captioned case.

        2.     I have reviewed the Complaint filed on December 26, 2018, which states that I
reside at 613-A Oakwood Street, Easton, PA 18045 and that I am a citizen of Pennsylvania.

      3.     However, that information is incorrect, and was incorrect at the time the
Complaint was filed.

       4.      My pennanent residence is 147 Summit Avenue, Phillipsburg, New Jersey 08865,
and has been so since before the Complaint was filed.

       5.    My current residence in New Jersey is my domicile because it is my true, fixed
and permanent home and place of habitation.

       6.      My cun-ent residence in New Jersey is the place to which, whenever I am absent, I
have the intent of returning to.

           7.      My current residence has been my domicile since before the Complaint was filed.

      8.      Based on the above, I am a citizen of New Jersey and have been so since before
the Complaint was filed.

           Per 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct.


Executed on: -----'/-1-/3_o.,___,_/[_._9_
                     I
       Case 5:19-cv-00451-GJP Document 1 Filed 01/31/19 Page 25 of 25




                                CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of Defendants' Notice of Removal to

be served via U.S. Mail, and via email, on the following:

              Robert J. Mongeluzzi
              Jeffery P. Goodman
              Samuel B. Dordick
              SALTZ, MONGELUZZI, BARRETT & BENDESKY, P.C.
               1650 Market Street, 52nd Floor
              Philadelphia, PA l 9103
              rmongeluzzi@smbb.com
              jgoodman@smbb.com
              SDordick@smbb.com

               Attorneys for Plaintiff


Dated: January 31, 2019


                                             Three Logan Square
                                             1717 Arch Street, 5th Floor
                                             Philadelphia, PA 19 l 03
                                             Ph: (26 7) 443-4114
                                             Fax: (215) 568-0140
                                             Email: jvoss@kleinbard.com

                                             Attorney for Defendants
